Citation Nr: 9905702	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of 
mustard gas exposure, to include a throat disorder, a 
bronchial disorder, and a skin disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
January 1946.  This matter originally came before the Board 
of Veterans' Appeals on appeal from rating decisions of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for the residuals of mustard gas exposure, to 
include a throat disorder, a bronchial disorder and a skin 
disorder.

In June 1996, a Travel Board hearing was held in New Orleans 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102.  Subsequent to 
that hearing, the case was remanded by the Board in October 
1996 for additional development; the RO has now returned the 
case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on these issues has 
been obtained by the RO.

2.  There is no competent evidence that appellant had any in-
service full-body exposure to nitrogen/sulfur mustard or 
Lewisite.  

3.  There is no competent evidence indicating that 
appellant's current disabilities, including those involving 
the skin, the mouth and throat, and the pulmonary system, are 
residuals of alleged in-service exposure to noxious gases, 
including nitrogen/sulfur mustard or Lewisite.

4.  The appellant also has not submitted medical evidence of 
any nexus between any alleged current throat disorder, 
bronchial disorder or skin disorder and any disease or injury 
incurred during service.


CONCLUSION OF LAW

Appellant has not submitted evidence of a well-grounded claim 
for entitlement to service connection for any residuals of 
exposure to mustard gas, to include a throat disorder, a 
bronchial disorder and a skin disorder.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

The appellant, in various written statements and in testimony 
given at a Travel Board hearing held in June 1996, has 
indicated that he was a participant in mustard gas and 
Lewisite experimentation while he was in basic training at 
the Great Lakes Naval Training Center.  He maintains that he 
currently has scars on his forearms from the placement on 
them of chemical drops during this experimentation and that 
he suffers from skin, throat and bronchial disorders due to 
exposure to mustard gas during the experimentation.  More 
specifically, the appellant testified that he was, on one 
occasion, put into a suit and a gas mask before he was placed 
in the test chamber; that he did not remember if he was 
coughing at the time of the test; that after the chamber 
test, he took off the suit and then drops were applied 
directly to each of his forearms; and that those areas 
blistered up right away, eventually reaching the size of a 
small plum, but the blisters then went away.  See Hearing 
Transcript pp. 10-15 and 22-24.  In a written statement dated 
in December 1996, the appellant stated that he still had 
scars on his arms from the skin testing.

The evidence of record contains extracts of a 1993 Institute 
of Medicine report on the health effects of mustard gas and 
Lewisite.  According to the information in these materials, 
the known gas testing facilities included the Great Lakes 
Naval Training Center which conducted chamber and patch 
tests.  The summary of service document included in the 
appellant's service records of evidence indicate that he was 
at the Great Lakes Naval Training Center from December 2, 
1942 to February 20, 1943.  The evidence of record also 
includes a letter from the study director of the Institute of 
Medicine Committee to Survey the Health Effects of Mustard 
Gas and Lewisite which seems to indicate that the appellant 
contributed data to that study.  It is unclear whether any 
information specific to the appellant was gathered by the 
Committee in the course of its research.

Review of the medical evidence of record indicates that the 
appellant was treated for complaints of shortness of breath 
at the Abbeville General Hospital in December 1989.  The 
diagnoses included several cardiac conditions and reflux 
esophagitis secondary to hiatal hernia.  On physical 
examination, it was noted that the appellant had recently had 
multiple skin lesions excised.  His lungs were noted to be 
clear.  A consultation report indicated that examination of 
the appellant's heart and lungs revealed no significant 
abnormalities except for bradycardia.

The appellant underwent a VA medical examination in April 
1993.  He said that he had experiencing severe burning of the 
nose and mouth and watering of his eyes from the chamber 
experiment, but he could not remember if he had problems 
breathing.  On physical examination, the appellant's face 
demonstrated multiple keratoses, areas of glandular 
hyperplasia and an area thought to be basal cell carcinoma.  
A snuff dipper's lesion was observed in the appellant's 
mouth.  The pharynx and larynx were clear.  The impression 
was multiple skin keratoses and one small basal cell 
carcinoma that was to be biopsied.  During a VA mental health 
clinic annual physical conducted that same month, the 
appellant denied any throat pain, hoarseness or dysphagia and 
he also denied shortness of breath, coughing, dyspnea on 
exertion and hemoptysis.  

The appellant also underwent a VA skin examination in April 
1993.  He stated that he had gotten on scar on each forearm 
in 1943 from what he thought was Lewisite.  On physical 
examination, a 2.5 centimeter scar was observed on the volar 
surface of the right forearm that was the color of the 
surrounding skin and barely visible.  There was a 1.5 
centimeter well healed scar of the left forearm that was also 
barely visible.  The diagnosis was well healed scars.

The above-mentioned skin biopsy was performed in May 1993 and 
the lesion was found to be benign.  This finding was 
reflected in the VA clinic note written the same day 
indicating a reversal of the previous impression of basal 
cell carcinoma downward to keratoses.  Multiple keratoses and 
skin tags were observed on the appellant's face and some were 
treated by freezing.  

A year later the appellant complained during a mental health 
clinic visit that he had a rash on his chest from time to 
time, as well as warts on his body for several years.  He was 
urged to get medical attention, but a later note dated in 
September 1994 indicated that he had not yet gone for 
treatment.  He was noted to have multiple skin tags in his 
axillae in July 1994, and he was seen in a VA ENT clinic in 
August 1994 for complaints of growths in his throat; on 
physical examination, a snuff dipper's lesion was seen in his 
left buccal sulcus.  During a November 1994 mental health 
clinic visit, he again complained of molds and warts on his 
body and reported a change in the color of the molds.  He 
complained again during a March 1995 visit, but made no 
mention of these complaints during a September 1995 visit.

In November 1995, the appellant underwent his annual VA 
mental health clinic physical.  He related no significant 
somatic complaints.  On the review of systems, the appellant 
reported no history of pain or hoarseness in his throat and 
denied any history of shortness of breath, cough or dyspnea 
on exertion.  On physical examination, no significant 
inflammation of the mouth or throat was found and the 
appellant's lungs were clear without wheezes, rales or 
rhonchi.  Breath sounds were present and normal in all 
fields.  

The appellant was subsequently seen in a VA dermatology 
clinic in January 1996, for evaluation of lesions and skin 
tags on his face and trunk.  He complained of several growths 
on his skin that had all been present for a long time.  On 
physical examination, numerous brown scaly papules were 
observed on the appellant's face, chest and back.  There were 
also several fleshy papules noted on his neck, axillae and 
around his eyes.  The diagnoses were papillomas and skin 
tags.

The appellant underwent various VA medical examinations in 
January 1997.  He indicated that he was unable to recall many 
of the details of his mustard gas exposure, but he did relate 
a history lung problems for 35-40 years.  He complained of a 
mild chronic cough.  He also complained of intermittent 
pruritus of his forearms without burning, pain or anesthesia.  
On physical examination, his face was noted to have multiple 
keratoses and fibromas which one examiner stated was a 
variant of normal.  Another examiner noted that the 
appellant's complaints of exertional dyspnea could be related 
to his hypertension rather than to any pulmonary disease.  
Pulmonary function testing revealed expiratory rates that 
were within the normal range and blood gas values indicated 
acceptable ventillary and metabolic acid-base status with 
mild hypoxia.  The chest x-ray revealed mild cardiomegaly.  A 
snuff dipper's lesion was again noted in the left buccal 
sulcus.  He was again advised to avoid chewing tobacco.  The 
skin examiner noted chronic pigmented macular dermatosis of 
both forearms and both inguinofemoral regions.

The mouth and throat examiner found no evidence of mustard 
gas residuals in the appellant's upper digestive system.  The 
other examiner stated that he could not find that the 
appellant's minor pulmonary symptomatology was casually or 
etiologically related to military service or to exposure to 
mustard gas.  The examiner also stated that he could not 
state with certainty whether the appellant experienced full 
body exposure to mustard gas or similar vesicant agent.  This 
examiner further indicated that the appellant could not say 
whether or not the multiple pigmented verrucous nevi on his 
face, scalp and trunk had been present since birth or early 
childhood.  The examiner stated that there was no evidence of 
any tender or ulcerated scars or any degree of functional 
impairment due to any dermatological disorder. 

In deciding the issue of service connection for residuals of 
exposure to noxious gases, claimed as mustard gas, the Board 
will consider applicable statutory and regulatory provisions.  
In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The provisions of 38 C.F.R. § 3.316 state, in pertinent part:

(a)	Except as provided in paragraph (b) 
of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:

(1)  Full-body exposure to nitrogen 
or sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

(2)  Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

(3)  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

(b)	Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See § 3.301(c)) 
or there is affirmative evidence that 
establishes a nonservice-related 
supervening condition or event as the 
cause of the claimed condition (See § 
3.303).

It should be pointed out that although certain chronic 
respiratory diseases (laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary disease) are among 
the disabilities listed in 38 C.F.R. § 3.316, benign skin 
conditions are not.  Nevertheless, an appellant is not 
precluded from establishing direct-incurrence service 
connection for a disability due to exposure to noxious gases, 
such as mustard gas, with proof of actual causation.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  Whether a 
disease or disability is the result of exposure to noxious 
gases, such as mustard gas, is a medical matter, and 
therefore "competent medical evidence" is required to 
establish a well grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Veterans Appeals (Court) has said that the statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) does not arise 
until there is a well-grounded claim.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  For a claim to be well-grounded, there must be 
more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(laypersons are not competent to offer medical opinions and, 
therefore, those opinions cannot serve as the basis for a 
well-grounded claim); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This means that competent medical evidence to 
the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
claimant does not meet this burden by merely presenting his 
lay opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With respect to the appellate issue of service connection for 
residuals of exposure to mustard gas, the available service 
medical records, post-service medical reports, and lay 
statements of record do not contain any specific reference to 
full-body exposure to noxious gases, such as nitrogen/sulfur 
mustard or Lewisite.  Significantly, appellant has not even 
alleged that he had in-service full-body exposure to 
nitrogen/sulfur mustard or Lewisite.  Specifically, in his 
June 1996 testimony and other written statements, the 
appellant said that during testing in basic training, he 
entered a gas chamber in a suit and with a gas mask on his 
face.  

In summary, even assuming that appellant currently has 
certain chronic throat, bronchial and skin conditions, the 
fact remains that there are no allegations or competent 
evidence indicating that appellant had any in-service full-
body exposure to noxious gases, such as nitrogen/sulfur 
mustard or Lewisite.  Additionally, benign skin conditions 
are not even among the presumptive diseases listed in 
38 C.F.R. § 3.316.  There is absolutely no competent medical 
evidence of record which contains findings or diagnoses 
pertaining to any residuals of in-service exposure to noxious 
gases, such as nitrogen/sulfur mustard or Lewisite.  
Consequently, the issue of service connection for residuals 
of exposure to noxious gases, including mustard gas, is not 
well grounded.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit; Grivois v. Brown, 6 Vet. App. 136 
(1994).  See also, Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995).

Even assuming arguendo, that the appellant was exposed to 
mustard gas, a claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability; the only residuals that 
could possibly be directly linked to such exposure are the 
two well-healed barely visible scars on his forearms.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997); Rabideau v. 
Derwinski, 2 Vet .App. 141 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no valid 
claim "in the absence of proof of a present disability"); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, the 
appellant was diagnosed in December 1989 at a private 
hospital with reflux esophagitis secondary to a hiatal 
hernia; he has been diagnosed a number of times with a snuff 
dipper's lesion of the left buccal sulcus secondary to his 
use of chewing tobacco; and he has been found to have 
pulmonary symptomatology that is most likely related to his 
various cardiac problems.  These medical findings establish 
causes other than mustard gas exposure for the appellant's 
throat, bronchial and skin complaints.  Although the 
appellant asserts that he currently has residuals from the 
mustard gas exposure that he says he incurred during his 
service, his own statements, alone, do not provide a 
sufficient basis for finding his claim to be well-grounded.  
Lay testimony is not competent to prove a matter requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

While the appellant reports that he was exposed to mustard 
gas in a chamber test and in a skin test in service, there is 
no current medical evidence indicating current residual 
symptoms or any of the diseases listed in 38 C.F.R. § 3.316.  
There is no evidence of record indicating that he received a 
diagnosis of, or treatment for, any of these diseases after 
service.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
appellant has not submitted any competent medical evidence 
demonstrating that he has any disability due to the reported 
testing incident.  In the absence of competent medical 
diagnosis of a current disability attributable to the claimed 
injury, the appellant's claim is not well-grounded, since 
service connection is not in order for a disability that is 
not present.  See Brammer, supra.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well-grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well-grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for a showing of full-body 
exposure to mustard gas , as well as competent medical 
evidence of current disability, and competent medical 
evidence linking the disability to the appellant's active 
duty service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
his application for service connection for residuals of 
exposure to mustard gas, including a throat disorder, a 
bronchial disorder and a skin disorder.  Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Moreover, there is no indication that 
there are any available records which would make the claim 
well-grounded.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any clinically 
significant condition related to the full-body exposure to 
mustard gas, and since he has failed to present competent 
medical evidence that his claim of entitlement to service 
connection for the claimed throat, bronchial and skin 
disorders is plausible, that is, he has failed to present 
medical evidence that links the alleged conditions to 
service, the claim for service connection for residuals of 
exposure to mustard gas must be denied as not well-grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995). 


ORDER

The appellant's claim of entitlement to service connection 
for residuals of exposure to mustard gas and involving 
throat, bronchial and skin disorders, is not well grounded, 
and, therefore it is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

